PER CURIAM.
The sole question before us is whether Judge Egan in the district court properly decided that the appellees were not *618responsible for spoilage of the part of the cargo involved. We think he did. There is substantial testimony in the record fully justifying that decision.
The findings and conclusions of the district court on this phase of the suit, 172 F.Supp. 321, will be affirmed and the case remanded to the district court for the purpose of entering judgment thereon in favor of the defendants.